               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Jorge Daniel Jimenéz Blancarte,

                      Petitioner,    Case No. 19-13189

v.                                   Judith E. Levy
                                     United States District Judge
Luna Elizabeth Ponce Santamaria,
                                     Mag. Judge David R. Grand
                      Respondent.

________________________________/

        OPINION AND ORDER SETTING RETURN PLAN

     This is an international child abduction case brought under the

Hague Convention and its implementing statutes, the International

Child Abduction Remedies Act (ICARA). 42 U.S.C. §§ 11601-11611. On

January 3, 2020, the Court ordered the return of the parties’ two minor

children to Mexico and required the parties and the Guardian Ad Litem

to submit either a stipulated return plan or proposed individual return

plans by January 13, 2020. The Court received return plans from each of

the parties and from the Guardian Ad Litem. (ECF Nos. 29, 30, 31.)

      The proposed plans differ only with respect to the return date of

the minor children. Respondent requests a return date of January 31,
2020, so as to allow the children to receive academic credit for their

January schoolwork, socialize with their friends, and be evaluated by

their church with respect to their catechism progress. (ECF No. 29,

PageID.264-265.) Petitioner, after originally requesting a return date of

January 17 or 18, proposes a compromise return date of January 24 or

25, 2020. (ECF No. 30, PageID.266.) The Guardian Ad Litem proposes a

return date of January 25, 2020. (ECF No. 31, PageID.270.)

     The Court adopts the Guardian Ad Litem’s Proposed Return Plan.

Throughout the course of this litigation, the Guardian Ad Litem has built

trust with the Court, both parties, their counsel, and the two minor

children. The Court finds the Guardian Ad Litem’s plan to provide a

detailed and thoughtful compromise between the parties’ positions.

     Accordingly, the Court orders the following:

     1. Mirror Image Orders: The parties are ORDERED to seek

entry of the following orders by the Mexican court in which their divorce

action is pending: (a) Order For Interim Parenting Time (ECF No. 17);

(b) Opinion and Order Granting Petitioner’s Complaint for Immediate

Return of Children Per Hague Convention (ECF No. 26); and (c) this

Order. The foregoing orders are intended to be stipulated “mirror orders”


                                   2
that are enforceable by the Mexican divorce court. Each party is ordered

to instruct their attorney of record in the Mexican divorce action to take

all steps necessary, including cooperating with one another, to implement

this Order.

     2. Travel Date and Flight: The parties are ORDERED to

facilitate the return of the minor children to Mexico on January 25, 2020,

subject to the following conditions:

     a. Petitioner, Respondent, and the children will depart from

        Detroit Metropolitan Airport (DTW) on Aeromexico Flight AM

        5008.

     b. There is availability for Respondent to purchase tickets on this

        Aeromexico flight.

     c. One child will be seated next to Petitioner. One child will be

        seated next to Respondent. The parties will not interfere with

        the children’s requests to communicate with each other or either

        parent or change seats with one another during the flight.

     d. Respondent is responsible for the children’s transportation to

        DTW on the travel date.




                                       3
     e. Petitioner will purchase his and the children’s airline tickets,

        without prejudice to the Court’s ultimate determination of this

        expense.

     f. Respondent is responsible for the cost of her airline ticket (as

        well as that of her Mexican attorney if Respondent elects to have

        them travel).

     3. Alternate Travel Date: The parties are ORDERED to

purchase all required airline tickets by no later than January 17, 2020.

If there is insufficient availability for Respondent to accompany the

children on the Aeromexico flight above, the parties are ORDERED to

facilitate the return of the minor children to Mexico on January 31, 2020,

on Delta Flight 557 departing from DTW. The same conditions above

apply to this alternate travel date.

     4. Passports: Respondent’s counsel is ORDERED to deliver

Respondent’s and the children’s passports to Petitioner’s counsel no less

than four days in advance of the travel date. Petitioner’s counsel will

deliver the children’s passports to the parents on the travel date, meeting

at the DTW ticket counter two and a half hours prior to the departure

time. Petitioner’s counsel will also deliver Respondent’s passport to


                                       4
Respondent. Petitioner will hold one child’s passport; Respondent will

hold the other child’s passport. The parties and the children will proceed

through security and board the flight. Upon arrival in Mexico City,

Petitioner and Respondent will deliver the child’s passport that they are

holding to their respective Mexican divorce attorney within one day of

arriving in Mexico City.

      IT IS SO ORDERED.

Dated: January 15, 2020                       s/Judith E. Levy
Ann Arbor, Michigan                           JUDITH E. LEVY
                                              United States District Judge




                           CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served upon
counsel of record and/or pro se parties on this date, January 15, 2020, using the
Electronic Court Filing system and/or first-class U.S. mail.
                                              s/William Barkholz
                                              Case Manager




                                          5
